DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claim 15 have been entered.
Claims 1 – 20 have been entered.  
Response to Remarks
Regarding Applicant’s remarks concerning 112(f) claim interpretation, any 112(f) claim interpretation should have a corresponding 112(a) rejection.  
Without reaching the merits of Applicant’s remarks, the Examiner has become aware of the fact that an electronic control unit, ECU, is a term of art referring to a controller of an autonomous vehicle.  For example, an ECU is defined as “an electronic control module (ECM), is an embedded system in automotive electronics that controls one or more of the electrical systems …”  See  https://en.wikipedia.org/wiki/Electronic_control_unit.  As such, the 112(f) claim interpretation is withdrawn.  
 The Examiner reviewed the primary reference Kuhl to determine whether Kuhl teaches range hypothesis.  First, the scope of range hypothesis must be determined.  According to the English Oxford Living Dictionaries, a hypothesis may be defined as a supposition or proposed explanation made on the basis of limited evidence as a starting point for further investigation.
Kuhl teaches “That speed estimate resulting in the set of delayed range samples expressing the minimum value of entropy is determined. The presence or non-presence of a target at each reference range is determined by integrating the complex signals over the set of return pulses delayed using the speed estimate associated with the minimum value of entropy (col. 4 ll. 15 – 24).”  Kuhl further teaches “Since the primary change in the entropy is due to the target returns, the minimum entropy identifies the best temporal alignment of the target pulses, and therefore also identifies the closest match to the target closing speed. This allows the correct target Velocity to be determined without requiring that the integrated target return exceed the clutter (col. 9 ll. 52 – 58).” Kuhl further teaches “Equation (29) gives p(v|k) the properties of a true relative frequency for a given pair: range sample k and closing speed V and therefore is a measure of the probability of the pair (k,v) (col. 10 ll. 28 – 31).”
Although Kuhl is directed to determining the correct closing speed V of a target, Kuhl is also determining the set of range samples k that has minimum entropy in order to determine V.  Entropy is often interpreted as the degree of disorder or randomness in the system.  As such, it would appear that the determination of a set of range samples among a plurality of range samples to have the less amount (minimum) entropy would meet the scope of “generate a set of range hypotheses describing a possible range from the host system to the radar target select a correct range hypothesis from the set of range hypotheses as a true range to the radar target.”  The only difference from the claimed invention is that Kuhl is determining range in conjunction with velocity; however, the claimed subject matter does not proscribe using range in conjunction with velocity, more specifically closing speed.  
Applicant states that the prior art fails to teach multiple channels configured to output sampled radar returns at different sampling frequencies.  See Remarks on Page 10.
As discussed during the interview, the Examiner interprets the multiple range samples as taught by Kuhl to meet the scope of multiple sampling rates.  For example, Kuhl teaches “Each sample has a corresponding range based on the time of sample, to thereby generate a plurality of pulses, each including a plurality of different range samples (col. 15 ll. 20 – 23).”  Kuhl is referring to sending multiple pulses each having different unambiguous ranges and resolutions based on having different frequencies.  As such, Nyquist would requires the sampling frequency to be twice the rate as the frequency being measured thus the sampling in Kuhl would require multiple channels.  
Based on further search and consideration, the Examiner found Wu (US 20060077091) which teaches “the range estimate r.sub.0' can be used to identify which of the ambiguous range estimates r.sub.0 is the correct one. In other words, the range estimate r.sub.0' can be used to determine the unknown integer k (Para. 17).”  Wu further teaches “To remove the ambiguity of the range r.sub.0, sampling signals are obtained at different frequencies of the same band (Para. 16).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 7 and 12 – 14 are rejected under 35 U.S.C. 103 as being obvious over Kuhl (US 7,629,920) in view Klotzbuecher (US 2018/0136324).
As to claims 1, 7, and 13 - 15, Kuhl teaches a radar circuit for use with a host system, the radar circuit comprising: 
a radio frequency (RF) signal generator configured to generate a predetermined RF waveform (Fig. 3 item 16 transmitter see also Fig. 2 shows generated signals); 
an RF antenna connected to the RF signal generator (Fig. 3 item 16 transmitter, item 14 device and item 12 antenna.  Apparently, the nonce term device for item 14 is a directional coupler to route signals between the receiver 30 and transmitter 16.), 
wherein the RF antenna is configured to transmit the RF waveform toward a radar target and receive a radar return signature from the radar target (col. 2 ll. 6 “target reflects energy …”);
an analog-to-digital converter (ADC) in communication with the RF antenna (Fig. 3 shows sampling 31 in communication with antenna 12.  See also col. 1 ll. 40 – 43 “The receiver may also digitize the return signals in preparation for signal processing. The sampling required for digitization is represented in FIG. 1 by a block 31”) 
wherein the ADC has multiple sampling frequencies (col. 15 ll. 20 – 23 “Each sample has a corresponding range based on the time of sample, to thereby generate a plurality of pulses, each including a plurality of different range samples.”), 
such that the ADC is configured to output sampled radar return signature data at the multiple sampling frequencies (Fig. 3 shows sampler 31 providing an output); and 
an electronic control unit (ECU) in communication with the ADC, configured to receive the sampled radar return signature data from the ADC (implicit in col. 1 ll. 40 – 43 as already cited because computers perform signal processing), and 
generate a set of range hypotheses describing a possible range from the host system to the radar target (col. 4 ll. 3 – 7 “Each sample has a corresponding range based on the time of the sample, to thereby generate a plurality of pulses, each including a plurality of different range samples.”  Under the broadest reasonable interpretation, a hypothesis is simply a guess, thus the different range samples meet the scope of a hypothesis.  Moreover, the different range samples are used as part of the speed hypothesis as shown in Fig. 4 item 416 before determining the correct range, e.g. items 426 – 427. See also col. 4 ll. 15 – 24 see also col. 9 ll. 52 – 58 see also col. 10 ll. 28 – 31)
select a correct range hypothesis from the set of range hypotheses as a true range to the radar target (col. 15 ll. 5 – 10 “The presence or non-presence of a target in each reference range is determined by integrating the signal amplitudes over the set of return pulses delayed using the speed estimate associated with the minimum value of entropy and comparing the integrated value with a threshold (724).” See also col. 4 ll. 15 – 24 see also col. 9 ll. 52 – 58 see also col. 10 ll. 28 – 31), and 
Kuhl does not teach the limitation execute a control action with respect to the host system using the correct range hypothesis.  More specifically, Kuhl does not teach the limitation changing a dynamic state of the vehicle via transmission of control signals to the driver assist subsystem as claimed in claims 14 – 15.  Moreover, Kuhl does not teach an alert as claimed in claims 13 and 15.
Moreover, Kuhl does not teach a multi-channel ADC as claimed in claim 8 and, similarly, does not teach the limitation wherein the ADC has multiple channels as claimed in claim 15.  
In the same field of endeavor, Klotzbuecher teaches a multi-channel ADC 16 as shown in Fig. 2.  Klotzbuecher also teaches an antenna array for both transmit antennae 10 and receive antenna 13 as shown in Fig. 2.  See Para. 48 – 49. 
In view of the teachings of Klotzbuecher, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sampler/ADC 31 in Kuhl to have multiple channels as well as to modify the antenna 12 in Kuhl to be an antenna array in order to transmit multiple signals according to the different sample ranges as taught by Kuhl thereby allowing for parallel processing of said different sample ranges thus improving the speed and efficiency in which the correct range can be calculated.   
Klotzbuecher also teaches a warning and/or collision avoidance system.  See Para. 134.  Note that warning meets the scope of an “alert”, e.g. claim 13, and “dynamic state”, e.g. claim 14.  
In view of the teachings of Klotzbuecher, it would have been obvious to combine the teachings of the radar system as taught by Kuhl in view of Klotzbuecher with the autonomous automobile system as taught by Klotzbuecher because there is a growing demand for autonomous automobile systems that rely on radar, and consequently, there is a need for improved accuracy for the radar as it relates to autonomous driving in order to improve safety and reduce liability.  The motivation for such a modification is not only improved safety and reduced liability but also financial gain due to market forces.  Thus, one would be motivated to make the necessary modifications for the radar system as taught by Kuhl to consist of components calibrated for the frequency ranges required for automotive applications.  
As to claim 6 and 12, Kuhl in view of Klotzbuecher teaches the radar circuit of claim 1, 7 wherein the ECU is configured to select the correct range hypothesis as a range hypothesis having a highest signal energy in the set of range hypotheses (Kuhl: col. 2 ll. 59 – 60 “amplitude of the integrated pulse will be at a maximum when the hypothesized closing speed is closest to being correct.”  Note that the correct range corresponds to the correct speed.  For example, Kuhl teaches “each of the integrated range samples are normalized for each assumed target speed …” see col. 3 ll. 25 – 27.).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being obvious over Kuhl in view Klotzbuecher and in further view of Freeman (US 2005/0068221) and Reuben (WO 02084234).
As to claims 2 and 8, Kuhl in view of Klotzbuecher does not each the radar circuit of claims 1, 7 wherein each sampling frequency of the multiple sampling frequencies is a whole divisor of a cutoff frequency of the ADC, such that the cutoff frequency is a least common denominator of the multiple sampling frequencies.
Klotzbuecher at Para. 61 teaches an anti-aliasing filter 7.
It would have been obvious to modify the receiver in Kuhl to include an anti-aliasing filter in order to prevent frequency folding and/or range walk thereby improving accuracy.
Although cut-off frequencies are common to anti-aliasing filters, Kuhl in view of Klotzbuecher is silent regarding a cutoff frequency.  In the interest of compact prosecution, another reference is brought in.  
In the same field of endeavor, Freeman teaches “The selection of anti-aliasing filter cutoff frequency is based on the over-sampling frequency, which reduces anti-aliasing filter roll- off requirements (Para. 13).”
In view of the teachings of Freeman, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the sampling frequency [of the ADC] is the cutoff frequency [same as the filter] of Kuhl in view of Klotzbuecher in order to reduce noise and aliasing thereby improving the accuracy of the signal spectrum and preventing unwanted artifacts.
In the same field of endeavor, Reuben teaches “Using the preceding technique, an enhanced embodiment of the invention can be achieved in that, by predicting the polarity of the perceived frequencies the maximum frequency that can be unambiguously retrieved will be extended as in following equation: FE.sub.max = Lowest Common Denominator of (SL, 82 , .sup.'S3, etc.) where FE.sub.max is the enhanced maximum attainable frequency. SI, $2, S3, ... etc. are the sampling frequencies on channels I, II and III, etc. --> This premise is based on the fact that the cyclic repeatability of multiply sampling frequencies is the Lowest Common Denominator of those sampling frequencies and thus up to that value, i.e. FE.sub.max, there will be no repeated perceived or aliased frequencies, i.e. each pattern of perceived or aliased frequencies from a given F.sub.act will be unique and will only repeat once F.sub.act is greater than FE.sub.max (Page 6).”
In view of the teachings of Reuben, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the multiple sampling frequencies are lowest common denominator [also whole devisors] of the cutoff frequency of Kuhl in view of Klotzbuecher and Freeman in order to reduce aliasing thereby improving signal accuracy and reducing the effects of unwanted artifacts
Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being obvious over Kuhl in view of Klotzbuecher and in further view of Vagman (US 2015/0325913).
As to claims 3 and 9, Kuhl in view of Klotzbuecher teaches the radar circuit of claims 1, 7 and 15 wherein the ECU is configured to up- sample the sampled radar return signature data to thereby integrate the sampled radar return signature data from the multiple sampling frequencies into coherent up-sampled data (col. 47 “coherent integration” Fig. 8).
Kuhl in view of Klotzbuecher does not teach up-sampling.  
In the same field of endeavor, Vagman teaches “In some cases the PA coherent integration module may be configured and operable for performing the interpolation together with the first coherent integration (e.g. utilizing the zero-padding fast-Fourier-transform) (Para.42).).”
In view of the teachings of Vagman, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply both zero-padding (up/over-sampling) and coherent integration because both techniques are well known, including commercially available software, e.g. MATLAB®, in order to improve resolution and signal-to-noise, respectively.
As to claims 4 and 13, Kuhl in view of Klotzbuecher and Vagman teaches the radar circuit of claim 3, 9 wherein the ECU is configured to use a zero-padding process to up-sample the sampled radar return signature data (Id.)
As to claims 5 and 11, Kuhl in view of Klotzbuecher and Vagman teaches the radar circuit of claim 3, 9 and 17 wherein the ECU is configured to generate the set of range hypotheses by frequency-shifting and summing the coherent up- sampled data (Kuhl: col. 14 ll. 60 – 63 “For each of the assumed target speeds, the amount of temporal (range) shift which should occur …”).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Kuhl (US 7,629,920) in view Klotzbuecher and Wu (2006/0077091)
As to claim 15, Kuhl teaches a radar circuit for use with a host system, the radar circuit comprising: 
a radio frequency (RF) signal generator configured to generate a predetermined RF waveform (Fig. 3 item 16 transmitter see also Fig. 2 shows generated signals); 
an RF antenna connected to the RF signal generator (Fig. 3 item 16 transmitter, item 14 device and item 12 antenna.  Apparently, the nonce term device for item 14 is a directional coupler to route signals between the receiver 30 and transmitter 16.), 
wherein the RF antenna is configured to transmit the RF waveform toward a radar target and receive a radar return signature from the radar target (col. 2 ll. 6 “target reflects energy …”);
an analog-to-digital converter (ADC) in communication with the RF antenna (Fig. 3 shows sampling 31 in communication with antenna 12.  See also col. 1 ll. 40 – 43 “The receiver may also digitize the return signals in preparation for signal processing. The sampling required for digitization is represented in FIG. 1 by a block 31”) 
wherein the ADC has multiple sampling frequencies (col. 15 ll. 20 – 23 “Each sample has a corresponding range based on the time of sample, to thereby generate a plurality of pulses, each including a plurality of different range samples.), 
such that the ADC is configured to output sampled radar return signature data at the multiple sampling frequencies (Fig. 3 shows sampler 31 providing an output); and 
an electronic control unit (ECU) in communication with the ADC, configured to receive the sampled radar return signature data from the ADC (implicit in col. 1 ll. 40 – 43 as already cited because computers perform signal processing), and 
generate a set of range hypotheses describing a possible range from the host system to the radar target (col. 4 ll. 3 – 7 “Each sample has a corresponding range based on the time of the sample, to thereby generate a plurality of pulses, each including a plurality of different range samples.”  Under the broadest reasonable interpretation, a hypothesis is simply a guess, thus the different range samples meet the scope of a hypothesis.  Moreover, the different range samples are used as part of the speed hypothesis as shown in Fig. 4 item 416 before determining the correct range, e.g. items 426 – 427. See also col. 4 ll. 15 – 24 see also col. 9 ll. 52 – 58 see also col. 10 ll. 28 – 31)
select a correct range hypothesis from the set of range hypotheses as a true range to the radar target (col. 15 ll. 5 – 10 “The presence or non-presence of a target in each reference range is determined by integrating the signal amplitudes over the set of return pulses delayed using the speed estimate associated with the minimum value of entropy and comparing the integrated value with a threshold (724).” See also col. 4 ll. 15 – 24 see also col. 9 ll. 52 – 58 see also col. 10 ll. 28 – 31), and 
Kuhl does not teach the limitation execute a control action with respect to the host system using the correct range hypothesis.  More specifically, Kuhl does not teach the limitation changing a dynamic state of the vehicle via transmission of control signals to the driver assist subsystem as claimed in claims 14 – 15.  Moreover, Kuhl does not teach an alert as claimed in claims 13 and 15.
Moreover, Kuhl does not teach a multi-channel ADC as claimed in claim 8 and, similarly, does not teach the limitation wherein the ADC has multiple channels as claimed in claim 15.  
In the same field of endeavor, Klotzbuecher teaches a multi-channel ADC 16 as shown in Fig. 2.  Klotzbuecher also teaches an antenna array for both transmit antennae 10 and receive antenna 13 as shown in Fig. 2.  See Para. 48 – 49. 
In view of the teachings of Klotzbuecher, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sampler/ADC 31 in Kuhl to have multiple channels as well as to modify the antenna 12 in Kuhl to be an antenna array in order to transmit multiple signals according to the different sample ranges as taught by Kuhl thereby allowing for parallel processing of said different sample ranges thus improving the speed and efficiency in which the correct range can be calculated.   
Klotzbuecher also teaches a warning and/or collision avoidance system.  See Para. 134.  Note that warning meets the scope of an “alert”, e.g. claim 13, and “dynamic state”, e.g. claim 14.  
In view of the teachings of Klotzbuecher, it would have been obvious to combine the teachings of the radar system as taught by Kuhl in view of Klotzbuecher and Wu with the autonomous automobile system as taught by Klotzbuecher because there is a growing demand for autonomous automobile systems that rely on radar, and consequently, there is a need for improved accuracy for the radar as it relates to autonomous driving in order to improve safety and reduce liability.  The motivation for such a modification is not only improved safety and reduced liability but also financial gain due to market forces.  Thus, one would be motivated to make the necessary modifications for the radar system as taught by Kuhl to consist of components calibrated for the frequency ranges required for automotive applications.  
It is not clear whether the different range sampling as taught by Kuhl in view of Klotzbuecher teaches the feature to extend detection range.
In the interest of compact prosecution another reference is brought in.
In the same field of endeavor, Wu teaches "Wu further teaches “To remove the ambiguity of the range r.sub.0, sampling signals are obtained at different frequencies of the same band (Para. 16).”
In view of the teachings of Wu, it would have been obvious to a person having ordinary skill in the art to modify the different sampling signals to be obtained at different frequencies in such a way as to mitigate range ambiguities thereby improving overall accuracy.  
As to claim 20, Kuhl in view of Klotzbuecher and Wu teaches the radar circuit of claim 1, 7 and 15 wherein the ECU is configured to select the correct range hypothesis as a range hypothesis having a highest signal energy in the set of range hypotheses (Kuhl: col. 2 ll. 59 – 60 “amplitude of the integrated pulse will be at a maximum when the hypothesized closing speed is closest to being correct.”  Note that the correct range corresponds to the correct speed.  For example, Kuhl teaches “each of the integrated range samples are normalized for each assumed target speed …” see col. 3 ll. 25 – 27.).
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Kuhl in view Klotzbuecher and Wu and in further view of Freeman (US 2005/0068221) and Reuben (WO 02084234)
As to claim 16, Kuhl in view of Klotzbuecher and Wu does not each the radar circuit of claim 15, wherein each sampling frequency of the multiple sampling frequencies is a whole divisor of a cutoff frequency of the ADC, such that the cutoff frequency is a least common denominator of the multiple sampling frequencies.
Klotzbuecher at Para. 61 teaches an anti-aliasing filter 7.
It would have been obvious to modify the receiver in Kuhl to include an anti-aliasing filter in order to prevent frequency folding and/or range walk thereby improving accuracy.
Although cut-off frequencies are common to anti-aliasing filters, Kuhl in view of Klotzbuecher is silent regarding a cutoff frequency.  In the interest of compact prosecution, another reference is brought in.  
In the same field of endeavor, Freeman teaches “The selection of anti-aliasing filter cutoff frequency is based on the over-sampling frequency, which reduces anti-aliasing filter roll- off requirements (Para. 13).”
In view of the teachings of Freeman, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the sampling frequency [of the ADC] is the cutoff frequency [same as the filter] of Kuhl in view of Klotzbuecher and Wu in order to reduce noise and aliasing thereby improving the accuracy of the signal spectrum and preventing unwanted artifacts.
In the same field of endeavor, Reuben teaches “Using the preceding technique, an enhanced embodiment of the invention can be achieved in that, by predicting the polarity of the perceived frequencies the maximum frequency that can be unambiguously retrieved will be extended as in following equation: FE.sub.max = Lowest Common Denominator of (SL, 82 , .sup.'S3, etc) where FE.sub.max is the enhanced maximum attainable frequency. SI, $2, S3, ... etc are the sampling frequencies on channels I, II and III, etc. --> This premise is based on the fact that the cyclic repeatability of multiply sampling frequencies is the Lowest Common Denominator of those sampling frequencies and thus up to that value, ie FE.sub.max, there will be no repeated perceived or aliased frequencies, ie each pattern of perceived or aliased frequencies from a given F.sub.act will be unique and will only repeat once F.sub.act is greater than FE.sub.max (Page 6).”
In view of the teachings of Reuben, it would have been obvious to a person having ordinary skill in the art at the time of filing to ensure that the multiple sampling frequencies are lowest common denominator [also whole devisors] of the cutoff frequency of Kuhl in view of Klotzbuecher and Freeman in order to reduce aliasing thereby improving signal accuracy and reducing the effects of unwanted artifacts
Claims 17-19, are rejected under 35 U.S.C. 103 as being obvious over Kuhl in view of Klotzbuecher and Wu and in further view of Vagman (US 2015/0325913).
As to claim 17, Kuhl in view of Klotzbuecher and Wu teaches the radar circuit of claims 15 wherein the ECU is configured to up- sample the sampled radar return signature data to thereby integrate the sampled radar return signature data from the multiple sampling frequencies into coherent up-sampled data (col. 47 “coherent integration” Fig. 8).
Kuhl in view of Klotzbuecher and Wu does not teach up-sampling.  
In the same field of endeavor, Vagman teaches “In some cases the PA coherent integration module may be configured and operable for performing the interpolation together with the first coherent integration (e.g. utilizing the zero-padding fast-Fourier-transform) (Para.42).).”
In view of the teachings of Vagman, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply both zero-padding (up/over-sampling) and coherent integration because both techniques are well known, including commercially available software, e.g. MATLAB®, in order to improve resolution and signal-to-noise, respectively.
As to claim 18, Kuhl in view of Klotzbuecher, Wu and Vagman teaches the radar circuit of claim 15, wherein the ECU is configured to use a zero padding process to up-sample the sampled radar return signature data (Id.)
As to claim 19, Kuhl in view of Klotzbuecher, Wu and Vagman teaches the radar circuit of claim 17 wherein the ECU is configured to generate the set of range hypotheses by frequency-shifting and summing the coherent up- sampled data (Kuhl: col. 14 ll. 60 – 63 “For each of the assumed target speeds, the amount of temporal (range) shift which should occur …”).

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648